Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 12, 2019

                                           No. 04-19-00355-CR

                                      EX PARTE Barry MOORE

                                    Original Mandamus Proceeding 1

                                                  ORDER

       On May 28, 2019, relator filed a petition for writ of mandamus. Because relator has
obtained the relief requested, we DISMISS his petition for writ of mandamus AS MOOT.

        It is so ORDERED on June 12, 2019.


                                                                    _____________________________
                                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 19-0876-CV-A, styled The State of Texas v. Barry Moore, pending in the
25th Judicial District Court, Guadalupe County, Texas, the Honorable Jessica Crawford presiding.